DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 02/07/2022 has been entered.  Claims 1-18 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification, drawings and see Remarks, Page 11, lines 13-15.
The previous 35 USC 112 rejections of Claims 1-20 are withdrawn in light of Applicant’s amendment to Claim 1.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Soloway on 03/21/2022.

The application has been amended as follows: 

In the Claims:
	
In Claim 9, line 2, “a plurality of the auxiliary communications parts” has been deleted an --plurality numbers of the auxiliary communication part-- substituted therefore.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art of record does not disclose of make obvious, a capacity control valve for controlling a flow rate or pressure according to a valve opening degree of a valve section, comprising:
a valve main body having: an interior space, a second valve chamber having a valve hole communicating with the interior space and a second valve seat arranged in 
a valve body having: an intermediate communication passage communicating with the interior space and the first communication passage, a second valve part for opening and closing the valve hole by separating from and making contact with the second valve seat, a first valve part which performs opening/closing action in reverse association with the second valve part and which opens and closes communication between the intermediate communication passage and the first communication passage, a shaft part arranged in the interior space, and an auxiliary communication part which is arranged in the interior space and which allows communication between the interior space and the intermediate communication passage; 
a solenoid section which is mounted to the valve main body and actuates the valve body in an opening/closing direction according to current;
a pressure-sensitive body which is arranged in the interior space and extends and contracts in response to a suction pressure in the interior space and which has a bellows wherein one end of the bellows is a free end part, and another end of the bellows is fixed to the valve main body, wherein the free end part of the pressure-sensitive body is provided with a hole part to which an end part of the shaft part is fitted in a manner being relatively slidable against each other; but more specifically,
a slidably-fitting length, over which the end part of the shaft part and the hole part of the free end part of the bellows relatively slide against each other in an axial direction of the shaft part and the bellows, is set larger than a displacement length of the free end part of the bellows displaced by the suction pressure in the interior space in the axial 
With respect to Claims 2-18, their pendency on Claim 1 make them allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 12, lines 2-24, filed 02/07/2022, with respect to 112(f) interpretation of “a pressure-sensitive body”; amended Claim 1 now recites sufficient structure (i.e. a bellows) to perform the function (i.e. sense pressure) and an interpretation under 112(f) is no longer required.

Applicant’s arguments, see Remarks, Page 13, line12 to Page 15, line 4, filed 02/07/2022, with respect to Iwa have been fully considered and are persuasive.  The previous rejections of Claims 1-18 have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
03/22/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746